Citation Nr: 0430819	
Decision Date: 11/19/04    Archive Date: 11/29/04

DOCKET NO.  03-05 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from July 1965 to March 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Salt Lake City, Utah, that reopened the veteran's 
previously denied claim of entitlement to service connection 
for post-traumatic stress disorder (PTSD) and then denied 
this claim on the merits.  The veteran disagreed with this 
decision in January 2003 with respect to the denial of the 
service connection claim for PTSD.  A statement of the case 
was issued to the veteran and his service representative in 
February 2003.  The veteran perfected a timely appeal when he 
filed a substantive appeal (VA Form 9) in March 2003.  An 
informal hearing was held at the RO on the veteran's claim in 
April 2003.  A supplemental statement of the case was issued 
to the veteran and his service representative in May 2003.  A 
Travel Board hearing was held at the RO before the 
undersigned Veterans Law Judge in August 2003.

It is noted that, even if an RO makes an initial 
determination to reopen a claim, the Board has a legal duty 
under 38 U.S.C.A. §§ 5108 and 7104(b) to review the RO's 
preliminary decision and must find new and material evidence 
in order to establish its jurisdiction to review the merits 
of a previously denied claim.  See Barnett v. Brown, 8 Vet. 
App. 1, 4 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also 
VAOGCPREC 05-92.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The April 2001 Board decision denying the veteran's 
request to reopen the previously denied claim of entitlement 
to service connection for PTSD was a final decision.

3.  Evidence added since the April 2001 Board decision is 
neither cumulative or redundant, relates to an unestablished 
fact necessary to substantiate the claim, and raises a 
reasonable possibility of substantiating the claim of 
entitlement to service connection for PTSD.

4.  There is no credible evidence that the veteran served in 
Vietnam or engaged in combat with the enemy.

5.  There is no credible supporting evidence that the claimed 
stressors occurred during the veteran's period of active 
service.

6.  There is no competent medical opinion that the veteran 
has PTSD related to service.


CONCLUSIONS OF LAW

1.  The April 2001 Board decision, which denied the veteran's 
request to reopen a previously denied claim of entitlement to 
service connection for PTSD, is final.  38 U.S.C.A. § 7104 
(2001) (38 U.S.C.A. § 7104 (West 2002)); 38 C.F.R. § 20.1100 
(2001) (38 C.F.R. § 20.1100 (2003)).

2.  Evidence associated with the claims file subsequent to 
the April 2001 Board decision is new and material, and this 
claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2003).

3.  The criteria for establishing service connection for PTSD 
have not been met.  38 U.S.C.A. § 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Board observes that the Veterans Claims Assistance Act of 
2000 (hereinafter "the VCAA") and its implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).

Here, the RO provided the veteran with notice of the evidence 
needed to substantiate his request to reopen the claim of 
entitlement to service connection for PTSD.  In a letter 
dated in July 2002, the RO notified the veteran and his 
service representative of what constituted new and material 
evidence, what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his or her possession that 
pertains to the claim.  See Pelegrini, supra.  The veteran 
and his representative also were provided with a copy of the 
appealed rating decision, a statement of the case, and a 
supplemental statement of the case.  These documents provided 
them with notice of the law and governing regulations, as 
well as the reasons for the determinations made regarding his 
claim and what constituted new and material evidence for the 
purpose of reopening the previously denied claim.  By way of 
these documents, they also were specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on the veteran's behalf.  VA also 
notified the veteran in June 2003 that a Travel Board hearing 
would be held on his claim at the RO in August 2003.  Thus, 
the Board observes that all of the aforementioned 
correspondence informed the veteran of the evidence he was 
responsible for submitting and what evidence VA would obtain 
in order to substantiate his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records, service personnel records, 
and post-service VA and private medical records and 
examination reports.  Under the circumstances in this case, 
the veteran has received the notice and assistance 
contemplated by law and adjudication of the request to reopen 
the claim of entitlement to service connection for PTSD poses 
no risk of prejudice to the veteran.  See Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); and Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Factual Background

As relevant to the currently appealed claim, the newly 
submitted evidence includes a November 2001 letter from the 
Social Security Administration (SSA), records from the state 
of Utah Division of Rehabilitation Services, VA outpatient 
treatment records from November 2002 to January 2003, the 
veteran's testimony at his August 2003 Travel Board hearing, 
and lay statements.

In a November 2001 letter, SSA notified VA that the veteran 
had been awarded disability benefits for anxiety-related 
disorders and diabetes mellitus.  

A review of the veteran's records from the state of Utah 
Division of Rehabilitation Services indicates that, in 
November 2001, this agency determined that the veteran was 
significantly disabled by chondromalacia of the patella of 
the right knee, post-left knee replacement, and diabetes.

On private psychological evaluation in December 2001 
requested by the state of Utah Division of Rehabilitation 
Services, the veteran complained of panic attacks.  He stated 
that had served "a tour and a half" in Vietnam and that, 
because he had been assigned to the Central Intelligence 
Agency (CIA) while in Vietnam, there were no records of his 
Vietnam service.  He claimed that while in service he had 
fought in 2 wars and had been wounded in the left leg so 
severely that he had been told by doctors that he would never 
walk again.  He also stated that his records had been 
"washed" and then destroyed in a fire in Chicago.  Mental 
status examination of the veteran revealed good 
concentration, average intellect, and evidence of a thought 
disorder with paranoid features.  The veteran's Global 
Assessment of Functioning (GAF) score was 40, indicating some 
impairment in reality testing or communication or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood.  The examining 
psychologist noted the veteran's history of having been in 
combat and wounded.  The diagnoses included PTSD.

The veteran contended on a VA PTSD Questionnaire received at 
the RO in August 2002 that the CIA had "washed" or lost all 
of the records showing his service in Vietnam.  He contended 
that he had been sent to Vietnam on temporary duty (TDY) 
while serving with the 549th Quartermaster Company in Japan.  

Attached to the veteran's PTSD Questionnaire was part of a 
unit history for the 549th Quartermaster Company that had 
been sent to the veteran by the National Archives and Records 
Administration (hereinafter, "National Archives") and a 
statement from the veteran.  In his statement, the veteran 
contended that, from October 17, 1966, through July 31, 1968, 
he had made "ongoing" trips to Udon, Thailand, as part of 
the 549th Quartermaster Company and that this unit had been 
assigned to Cam Ranh Bay and Da Nang, Vietnam, beginning on 
January 27, 1968.  

A review of the evidence from the National Archives shows 
that, in 1966, the 549th Quartermaster Company had one non-
commissioned officer and four enlisted personnel on TDY in 
Thailand on a continuous basis.  However, none of the 
personnel sent on TDY were identified in this unit history.  
Beginning in January 1968, the 549th Quartermaster Company 
had been assigned to conduct airdrop and airborne re-supply 
missions in Vietnam.  Personnel in the 549th Quartermaster 
Company also parachuted in to Vietnam, landed in small 
aircraft during these missions to provide technical support, 
and "man[ned] perimeter defenses and operated under 
harassing enemy mortar and rocket attacks."  Again, none of 
the personnel involved in these missions were identified in 
this unit history.

The veteran also included part of his service personnel 
records with his PTSD Questionnaire.  This partial record 
showed that the veteran had been assigned to the 549th 
Quartermaster Company from October 1966 to October 1968.  His 
principal duties were as a parachute packer assistant from 
October 17, 1966, to January 4, 1968, and as a heavy vehicle 
driver from January 4, 1968, to October 3, 1968, when he was 
assigned to the U.S. Army Pacific Command in Japan 
("USARPAC/Japan").

A review of the veteran's VA outpatient treatment records 
from November 2002 to January 2003 shows that, on outpatient 
mental health treatment in December 2002, the veteran 
reported experiencing symptoms of PTSD such as hypervigilance 
and avoiding things which reminded him of the Vietnam war.  
He contended that he had flown in to southeast Asia during 
the Vietnam war on a covert operation and had been in combat.  
He reported that he had shrapnel in his legs.  Objective 
examination of the veteran revealed regular speech, a low 
mood, a flat affect, linear and goal-directed thoughts, 
psychomotor activity "limited by a bad back and knees," no 
evidence of delusions or hallucinations, decreased memory, 
fair motivation and concentration, insomnia, low energy and 
self-esteem, an "explosive temper," no evidence of a formal 
thought disorder, and good insight and judgment.  The 
assessment was that the veteran had related a history of 
PTSD.

In his January 2003 Notice of Disagreement, the veteran 
contended that he had been assigned "support duty" in Cam 
Ranh Bay, Vietnam, during the 1968 Tet Offensive.  He also 
contended that he had been sent to Udon, Thailand, in support 
of covert CIA operations.  The veteran conceded that records 
of his claimed TDY in Vietnam and Thailand did not exist.  He 
contended further that he had participated in "two combat 
jumps" in to hostile territory in Laos and he had been 
wounded during combat.  

A review of a VA Form 119, "Report of Contact," dated in 
April 2003 indicates that, during an informal hearing with a 
Decision Review Officer (DRO), the veteran reported that he 
had been sent on TDY to Udon Air Force Base, Thailand, while 
a member of the 549th Quartermaster Company.  He stated that 
he had loaded aircraft with supplies for American troops in 
either Laos or Vietnam and he had made two parachute jumps in 
to either Laos or Vietnam.  On one occasion, the veteran 
stated that he had jumped from a helicopter in support of a 
supply mission.  He also stated that he had supported 
Operation Linebacker, which the DRO noted had been an Air 
Force operation involving B-52 bombing missions over North 
Vietnam.  The veteran also contended that, while at Udon Air 
Force Base, he had witnessed a "big explosion" that might 
have been from an enemy attack and had been wounded in the 
back of his left thigh as a result of this explosion.  The 
veteran attached a lay statement in which J.R.Q. stated that 
the veteran had been sent to Thailand for a couple of months 
on TDY before returning to Japan.  In a "Summary of 
Discussion" completed by the DRO after this hearing, it was 
noted that the veteran had no verified stressors and no 
confirmed diagnosis of PTSD.

In a lay statement received at the RO in May 2003, the 
veteran stated that he still had a shrapnel wound which he 
had received during combat in Vietnam.  The veteran also 
contended that he "was never in Vietnam for more than a 
day" while flying multiple missions between Saigon, Vietnam, 
and Udon, Thailand.  He stated that he had spent two months 
in Udon, Thailand, and had flown to the U.S. Embassy in 
Bangkok, Thailand, where he had spent a week receiving 
training on "how to act in a war zone."  During this 
training, the veteran stated that all of his identification 
had been taken from him and he had been provided "generic" 
civilian clothing.  While at Udon Air Force Base, the veteran 
stated that he had been on guard duty at an ordnance yard.  

At the veteran's Travel Board hearing held in August 2003, it 
was noted that he had no additional documents to submit in 
support of his claim.  The veteran testified that he was not 
certain where he had made his claimed in-service parachute 
jumps, as it could have been in Vietnam, Laos, or along the 
Ho Chi Minh Trail.  During one claimed parachute jump, the 
veteran testified that he had been thrown out of a helicopter 
without any weapons or ammunition to defend himself or the 
supplies that had been dropped with him.  He also testified 
that a Thai soldier who had made this parachute jump with him 
was the only other person on this mission and had been killed 
by the Vietcong just minutes after they had landed.  He 
testified further that he had been chased up an embankment by 
the Vietcong and was about to be killed by them when U.S. 
Special Forces arrived and killed the Vietcong who had been 
chasing him.  This incident had caused him to experience 
nightmares since service, although he admitted that his last 
nightmare had been 7 or 8 years earlier.  Finally, the 
veteran testified that he had been diagnosed with PTSD during 
psychiatric treatment obtained through the state of Utah 
Division of Rehabilitation Services and during VA outpatient 
treatment, although he admitted that he had not reported the 
newly claimed stressor about being chased by the Vietcong to 
any of his examiners.  And, in a detailed submission provided 
at his Travel Board hearing, the veteran again contended that 
he had been in combat in Thailand and Laos and had worked 
with the CIA on special (or covert) operations in these 
countries during the Vietnam war.


Analysis

The veteran and his service representative essentially 
contend on appeal that new and material evidence has been 
received sufficient to reopen the previously denied claim of 
entitlement to service connection for PTSD.  They also 
contend that entitlement to service connection for PTSD has 
been established.

With respect to the veteran's new and material evidence 
claim, the Board notes that the pertinent law and regulations 
provide that, if new and material evidence has been presented 
or secured, the claim may be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108 (West 2002).  "New 
and material" evidence, for purposes of this appeal, is 
defined as evidence that is not cumulative or redundant and 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2003); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998); Evans v. Brown, 9 
Vet. App. 273 (1996).

Furthermore, the Court has stated that, in determining 
whether the evidence is new and material, the credibility of 
the newly presented evidence is to be presumed.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) ("presumption of credibility" doctrine, as 
articulated in Evans, supra, remains binding precedent).  The 
Board is required to give consideration to all of the 
evidence received since the last disallowance of this claim 
on any basis or, in this case, since the Board decision in 
April 2001.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).
  
Upon a review of the newly considered evidence, including the 
veteran's August 2003 Travel Board hearing testimony, the 
Board finds that new and material evidence has been submitted 
sufficient to reopen the previously denied claim of 
entitlement to service connection for PTSD.  Specifically, 
the information submitted by the veteran in August 2002 
concerning the unit history of the 549th Quartermaster 
Company is new in that it was not considered previously by 
the RO in denying the veteran's service connection claim for 
PTSD.  Since this information relates to the veteran's 
contentions about his claimed combat service in Vietnam, it 
also is material to the issue of entitlement to service 
connection for PTSD.  Additionally, the veteran's testimony 
at his August 2003 Travel Board hearing concerning his newly 
claimed in-service stressor constitutes new and material 
evidence because it related to unestablished facts of the 
veteran's claimed Vietnam combat service necessary to 
substantiate the service connection claim for PTSD.  With new 
and material evidence having been added to the record, the 
veteran's previously denied claim of entitlement to service 
connection for PTSD is reopened.  See 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2003).

Having reopened the veteran's claim, the Board must now 
determine whether entitlement to service connection for PTSD 
is warranted on the merits.

At the outset, the Board observes that, under the laws 
administered by VA, service connection may be granted for a 
disability resulting from disease or injury incurred in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003).  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity 
of symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2003).  Service connection 
may be granted on the basis of a post-service initial 
diagnosis of a condition, when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.

The Board also observes that service connection for PTSD 
requires: (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (2003); (2) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor occurred.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy, and the claimed stressor is related to that 
combat, his lay testimony alone may establish the occurrence 
of the claimed in-service stressor in the absence of clear 
and convincing evidence to the contrary, provided that the 
claimed in-service stressor is consistent with the 
circumstances, conditions, or hardships of his service.  
38 C.F.R. § 3.304(f) (2003).  See Cohen v. Brown, 10 Vet. 
App. 128 (1997).

If an injury or disease was alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be 
shown by satisfactory lay evidence that is  consistent with 
the circumstances, conditions, or hardships of combat, even 
if there is no official record of the incident.  38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2003).  The 
Court has held that a veteran's participation in combat may 
be established on the basis of evidence that the veteran was 
awarded certain military citations.  See Gaines v. West, 11 
Vet. App. 353, 359 (1998) (citing West v. Brown, 7 Vet. App. 
70, 76 (1994)).  "Satisfactory evidence" is credible lay or 
other evidence.  See Collette v. Brown, 82 F.3d 389, 392-93 
(Fed. Cir. 1996).  Such credible lay evidence may be rebutted 
only by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) 
(2003).  Although 38 U.S.C.A. § 1154(b) does not establish a 
presumption of service connection, see Collette, 82 F.3d, at 
392, it eases the combat veteran's evidentiary burden of 
demonstrating that an in-service incident occurred to which 
the current disability may be connected.  See also Caluza v. 
Brown, 7 Vet. App. 498, 507 (1995); Russo v. Brown, 9 Vet. 
App. 46, 50 (1996).  Therefore, "[s]ection 1154(b) provides 
a factual basis upon which a determination can be made that a 
particular injury was incurred...in service[,] but not a basis 
to link etiologically the [injury] in service to the current 
condition."  Cohen v. Brown, 10 Vet. App. 128, 137-38 (1997) 
(citing Libertine v. Brown, 9 Vet. App. 521, 524 (1996)).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a) (2003).  See Baldwin v. West, 13 Vet. App. 
1 (1999).  When there is an approximate balance of positive 
and negative evidence regarding a material issue, the benefit 
of the doubt in resolving each such issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102 (2003).  See Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365.

It is the Board's principal responsibility to assess the 
credibility, and therefore the probative value, of proffered 
evidence of record in its entirety.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 
(Fed. Cir. 2000).  As the Federal Circuit has commented, 
there is a considerable body of law imposing a duty on the 
Board to analyze the credibility and probative value of 
evidence sua sponte when making its factual findings.  
Further, the Board has the "authority to discount the weight 
and probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  

Credible testimony is that which is plausible or capable of 
being believed.  See Indiana Metal Prods. v. NLRB, 442 F.2d 
46, 52 (7th Cir. 1971) (citing Lester v. State, 212 Tenn. 
338, 370 S.W.2d 405, 408 (1963)); see also Weliska's Case, 
125 Me. 147, 131 A. 860, 862 (Me. 1926); Erdmann v. Erdmann, 
127 Mont. 252, 261 P.2d 367, 369 (Mont. 1953) ("A credible 
witness is one whose statements are within reason and 
believable.").  The term "credibility" generally is used 
to refer to the assessment of oral testimony.  See, e.g., 
Anderson v. Bessemer City, 470 U.S. 564, 575 (1985) ("only 
the trial judge can be aware of the variations in demeanor 
and tone of voice that bear so heavily on the listener's 
understanding of and belief in what is said"); NLRB v. 
Walton Manufacturing Co., 369 U.S. 404 (1962) (trier of fact 
"see the witnesses and hears them testify, while the [NLRB] 
and the reviewing court look only at cold records"); and 
Jackson v. Veterans Admin., 768 F.2d 1325, 1331 (Fed. Cir. 
1985) (trier of fact has opportunity to observe "demeanor" 
or witness in determining credibility).

The credibility of a witness can be impeached by a showing of 
interest, bias, inconsistent statements, or, to a certain 
extent, bad character.  See State v. Asbury, 415 S.E.2d 891, 
895 (W.Va. 1992); see also Burns v. Dep't. of Health & Human 
Services, 3 F.3d 415, 417 (Fed. Cir. 1993) (testimony 
impeached by witness' "inconsistent affidavits" and 
"expressed recognition of the difficulties of remembering 
specific dates of events that happened...long ago"); Mings v. 
Dep't. of Justice, 813 F.2d 384, 389 (Fed. Cir. 1987) 
(impeachment by testimony which was inconsistent with prior 
written statements).  Although credibility is often defined 
as determined by the demeanor of a witness, a document may 
also be credible evidence.  See, e.g., Fasolino Foods v. 
Banca Nazionale Del Lavoro, 761 F.Supp. 1010, 1014 (S.D.N.Y. 
1991); and In Re National Student Marketing Litigation, 498 
F.Supp. 575, 579 (D.D.C. 1984).

The Court has held that VA cannot ignore a veteran's 
testimony simply because the veteran is an interested party.  
However, personal interest may affect the credibility of the 
evidence.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991); see also Pond v. West, 12 Vet. App. 341, 345 (1999).

After careful evaluation of all of the evidence of record, 
including the veteran's August 2003 Travel Board hearing 
testimony, the Board concludes that the credible evidence 
does not support the veteran's claim of entitlement to 
service connection for PTSD.  Specifically, and as noted by 
the RO in the currently appealed rating decision issued in 
November 2002, the Board finds that there is no evidence in 
the veteran's service personnel records demonstrating that he 
engaged in combat or served in Vietnam such that his 
continuing assertions about participating in "covert 
operations" or CIA combat missions are credible.  And 
because the veteran provided demonstrably false information 
to the VA examiner in December 2001, the diagnosis of PTSD 
rendered at that time does not constitute competent medical 
opinion sufficient to establish entitlement to service 
connection for this disability.

In its April 2001 decision, the Board noted that there was no 
evidence in the veteran's service personnel records that he 
had served in Vietnam.  Additionally, although the medical 
evidence of record at the time of this unappealed Board 
decision indicated that the veteran met the diagnostic 
criteria for PTSD, he had not been diagnosed with PTSD 
because his claimed in-service stressor of supporting 
"covert missions" and CIA combat operations in Thailand, 
Laos, and Vietnam could not be verified.

None of the evidence received since April 2001 establishes 
that the veteran served in combat in Vietnam.  The veteran 
continues to insist that he participated in combat missions 
supporting covert CIA operations in Vietnam and Laos while on 
TDY in Thailand.  However, the veteran's assertions have no 
probative value because there still is no objective evidence 
whatsoever which supports his claims of combat service.  For 
example, a review of the veteran's DD-214 shows no Vietnam 
service or combat citations.  The veteran's service personnel 
records show only that he was assigned to the U.S. Army 
Pacific Command in Japan from January to October 1968 when he 
was transferred back to the United States.  Although the unit 
history of the 549th Quartermaster Company provided by the 
veteran in August 2002 noted that 5 members of this unit had 
been on TDY in Thailand in 1966, none of the personnel were 
identified and there is no objective evidence that the 
veteran was among those who were sent to Thailand.  This unit 
history also does not show any TDY in Vietnam prior to 
January 1968 when a Provisional Platoon was formed and then 
sent to Vietnam.  Again, there is no evidence that the 
veteran was assigned to the Provisional Platoon of the 549th 
Quartermaster Company that was sent to Vietnam because none 
of the personnel assigned to this platoon were identified in 
the unit history.  The Board acknowledges that an appellant 
is competent to provide lay evidence regarding the incurrence 
of an in-service injury, with the credibility of this 
evidence presumed by the Board, if the appellant is a combat 
veteran.  38 U.S.C.A. § 1154(b) (West 2002).  Given the clear 
and convincing evidence in the veteran's service personnel 
records that he never served in combat in Vietnam, however, 
the Board concludes that the veteran is not a combat veteran.  
See Cohen, Collette, Libertine, Russo, and Caluza, all supra.  
Accordingly, the veteran's assertions regarding his claimed 
Vietnam combat service cannot support the service connection 
claim for PTSD.

Similarly, none of the evidence concerning the veteran's most 
recent claimed in-service combat stressor is capable of 
verification such that his assertions - without more - can be 
considered credible supporting evidence in favor of his 
service connection claim for PTSD.  See Owens, Elkins, and 
Madden, all supra.  As noted above, the veteran testified at 
his August 2003 Travel Board hearing that he had participated 
in combat parachute jumps in Vietnam.  The veteran asserted 
that he had jumped in to a hostile area infiltrated by the 
Vietcong who killed a Thai soldier with him and would have 
killed him but for the timely arrival of U.S. Special Forces.  
The veteran stated that he had not reported this claimed in-
service stressor previously because he had been 
"embarrassed" by his "cowardice".  Without attempting to 
characterize the veteran's role in this alleged in-service 
incident, the Board observes that there is not a scintilla of 
objective evidence in what has been submitted by the veteran 
or obtained by the RO in support of the veteran's claim which 
could verify that this claimed in-service stressor had 
occurred.  There is no support in the veteran's service 
personnel records or in the relevant unit history that he 
provided which could verify this newly claimed in-service 
combat stressor.  The veteran also did not provide sufficient 
detail in his Travel Board hearing testimony such that his 
newly claimed in-service combat stressor could be verified.  
Instead, as with his previous assertions regarding claimed 
in-service combat stressors, the veteran simply stated that 
there was no objective evidence supporting his contentions 
about participating in combat support missions in Vietnam 
because such evidence related to covert operations with the 
CIA and did not exist.  

The Board acknowledges that, in December 2001, the veteran 
was diagnosed with PTSD by a private examiner.  Because the 
veteran provided demonstrably false information to this 
examiner, the resulting diagnosis of PTSD is not a competent 
medical opinion in favor of the veteran's claim.  For 
example, the veteran asserted to this examiner that he had 
served "a tour and a half" in Vietnam and had fought in 2 
wars during active service.  The veteran also asserted that 
he had been severely wounded in the left leg during combat 
service in Vietnam and had been told at the time of this 
claimed in-service injury that he would never walk again.  He 
reported that he had been assigned to work for the CIA but, 
because of the covert nature of this assignment, there were 
no records of his Vietnam service.  Finally, he also reported 
that records of his Vietnam service had been destroyed in a 
fire in Chicago.  

As noted elsewhere, the veteran's claims concerning his 
participation in covert activity on behalf of the CIA in 
Vietnam lack credibility.  Id.  There also is no evidence 
anywhere in the veteran's service personnel records that he 
fought in 2 wars during active service, so this assertion is 
totally inaccurate.  Further, the veteran's reported medical 
history of suffering a severe left leg injury as a result of 
combat service in Vietnam also is completely untrue.  In 
fact, a review of the veteran's service medical records shows 
that he injured his left leg and left knee while playing 
football in Japan in May 1967.  He underwent surgery in Japan 
to repair a left medial collateral ligament tear immediately 
thereafter.  He later re-injured his left knee while on a 
trampoline in Japan in March 1968.  The veteran then was 
placed on a physical profile for his left knee in December 
1968 while assigned to the 600th Quartermaster Company in 
Fort Bragg, North Carolina.  Finally, the veteran's service 
medical records show that he was medically discharged from 
service as a result of continuing instability in his left 
knee joint secondary to a left medial collateral ligament 
tear.  Nothing in the veteran's service medical records 
supports any of his contentions of combat-related injuries.  
This completely undermines the credibility of the veteran's 
statements to the VA examiner in December 2001.

Because the veteran provided demonstrably false information 
to the examiner who diagnosed PTSD in December 2001, and 
because the examiner who rendered this diagnosis relied on 
the veteran's completely inaccurate history, such a diagnosis 
is not a competent medical opinion in favor of the veteran's 
claim because it relied on unsubstantiated statements 
concerning his claimed combat service, in-service combat 
injuries, and in-service stressors.  See King v. Brown, 5 
Vet. App. 19, 21 (1993) (credibility of a statement may not 
be presumed when the fact asserted is beyond the competence 
of the person making the assertion); and LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  The Board determines that the 
veteran's statements, made in connection with his claim for 
monetary benefits from the government, have no probative 
value when compared with contemporaneously recorded service 
medical records showing no combat-related injuries and 
contemporaneously recorded service personnel records showing 
no combat service in Vietnam.  See Curry v. Brown, 7 Vet. 
App. 59, 68 (1994) (contemporaneous evidence has greater 
probative value than history as reported by the veteran).  
Accordingly, such evidence cannot support the veteran's claim 
of entitlement to service connection for PTSD.  

Absent any competent medical opinion showing a diagnosis of 
PTSD or providing a nexus between current symptoms and an in-
service stressor, and with no credible supporting evidence 
whatsoever that the veteran's claimed in-service stressor 
occurred, entitlement to service connection for PTSD has not 
been established.

For the reasons and bases discussed above, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
PTSD.  38 U.S.C.A. § 1110 (West 2002).  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt doctrine is not for application in the instant case.  
See generally Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Thus, 
the appeal is denied.


ORDER

With new and material evidence having been received on the 
issue of entitlement to service connection for post-traumatic 
stress disorder, this claim is reopened.

Entitlement to service connection for post-traumatic stress 
disorder is denied.


	                        
____________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



